ORDER
MAYER, Judge.
Upon consideration of plaintiff’s motion to amend order in light of J.F. Shea Co. v. United States, 754 F.2d 338 (Fed.Cir.1985), and defendant’s statement that Shea is controlling on the question of whether interest should be paid by the government at a variable or fixed rate in this case, it is ORDERED that the motion is GRANTED, and that part of the opinion and order captioned Fixed Rate of Interest, 6 Cl.Ct. 373, 375-77, is VACATED. It is FURTHER ORDERED that the rate of interest payable to plaintiff shall vary with the rates established at six month intervals by the Secretary of the Treasury pursuant to Pub.L. No. 92-41 throughout the period of accrual. In all other respects the order of October 4, 1984, remanding the case to the Armed Services Board of Contract Appeals remains the same.